DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UDD 2019/0193997.
In regard to claim 1, UDD discloses a coupler guard 45 configured to protect an auxiliary coupler assembly 35 of a loader from side impacts in the rough use environment, wherein: said coupler guard comprises an encasement 45 and a side plate; said coupler guard is configured attach to a portion 3 of said loader and to wrap around and protect a top side and a first side of said auxiliary coupler assembly with said encasement, and a second side of said auxiliary coupler assembly with said side plate (guard 45 would protect three sides of 35). 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westendorf et al. 2012/0205907.
In regard to claim 1, Westendorf et al. discloses a coupler guard 60 configured to protect an auxiliary coupler assembly 36 of a loader from side impacts in the rough use environment, wherein: said coupler guard comprises an encasement and a side plate (see fig. 1 and 3); said coupler guard 60 is configured attach to a portion 3 of said loader and to wrap around and protect a top side and a first side of said auxiliary coupler assembly with said encasement, and a second side of said auxiliary coupler assembly with said side plate (guard 60 would protect three sides of 36). 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 9/13/22, with respect to the rejection(s) of claim(s) 1-2 and 6 under EP ‘828 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of UDD and Westendorf.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679